Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 14 of the claim, after “wherein the”, please add --single, continuous--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 3, the phrase “wherein the housing further comprises: at least one wall; a cover; and a floor, wherein the floor includes the thermal transfer plate, wherein the first battery cell array is adjacent to the floor, and wherein the floor, the cover, and the at least one wall are arranged and configured to enclose the a housing; a first battery cell array positioned inside the housing, wherein the first battery cell array has one or more first battery cells; a compressor, a condenser, an expansion valve, and an evaporator coupled together to form a closed refrigeration system, wherein the evaporator and condenser are positioned outside the housing; and a thermal transfer plate, wherein the first battery cell array is positioned adjacent to a first side of the thermal transfer plate inside the housing, and wherein the evaporator is positioned adjacent to a second side of the thermal transfer plate outside the housing.”  It is unclear as to how the first battery cell array is adjacent to the floor when the first battery cell array is positioned adjacent to a first side of the thermal transfer plate inside the housing, and wherein the evaporator is positioned adjacent to a second side of the thermal transfer plate outside the housing.  Further, the housing and the thermal transfer plate in claim 1 seems to be separate elements.  Therefore, the phrase renders the claim indefinite.  For the purpose of examination, Examiner interprets it that the floor is the thermal transfer plate and is independent from the housing. 
Regarding claim 10, in the phrase “wherein the evaporator includes evaporator coils and the evaporator coils are in direct contact with the second side of the thermal transfer plate”, it is unclear if the term “evaporator coils” is the same as the single, continuous evaporator coil in claim 1 or not.  Therefore, the term in the phrase renders the claim indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-3, 5, 7 and 10-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Asai et al. (“Asai”, US 20110206948 A1).
Regarding claim 1, Asai teaches an apparatus (Asai, Title, e.g., power source apparatus) comprising: 
a housing (Asai, Figs. 5-6, [0051], e.g., battery block case 75 (which is being interpreted as housing)); 
a first battery cell array positioned inside the housing, a second battery cell array positioned inside the housing (Asai, Figs. 5-6, [0051], e.g., a cooling plate 7 that closes off the open bottom of the battery block case 75, and a battery stack 10 (a first half of the battery stack 10 is being interpreted as a first battery array, and a second half of the battery stack 10 is being interpreted as a second battery array) housed in the space formed inside the battery block case 75 and cooling plate 7); 
a compressor, a condenser, an expansion valve, and an evaporator coupled together to form a closed refrigeration system, wherein the evaporator and the condenser are positioned outside the housing (Asai, Figs. 5-6, 13, 15 and 20, [0051], 
a thermal transfer plate, wherein the first battery cell array and the second battery cell array are positioned adjacent to a first side of the thermal transfer plate inside the housing, and wherein the evaporator is positioned adjacent to a second side of the thermal transfer plate outside the housing (Asai, Figs. 5-6, 15 and 20, [0051], [0075], [0079], e.g., a cooling plate 7 that closes off the open bottom of the battery block case 75 (which is being interpreted as housing as disclosed above), and a battery stack 10 housed in the space formed inside the battery block case 75 and cooling plate 7; cooling plate 7 has an upper plate 7A (which is being interpreted as thermal transfer plate); coolant pipe 21 (which is being interpreted as evaporator) is attached in close contact with the upper plate 7A of the cooling plate 7 to cool the 
wherein the evaporator includes a single, continuous evaporator coil on the second side of the thermal transfer plate, wherein the evaporator coil includes multiple longitudinal flow paths that correspond to the position of the first battery cell array and the position of the second battery cell array (Asai, Figs. 5-6, 15-16 and 20, [0051], [0075], [0079], e.g., a cooling plate 7 that closes off the open bottom of the battery block case 75, and a battery stack 10 (a first half of the battery stack 10 is being interpreted as a first battery array, and a second half of the battery stack 10 is being interpreted as a second battery array as disclosed above) housed in the space formed inside the battery block case 75 and cooling plate 7; cooling plate 7 has an upper plate 7A (which is being interpreted as thermal transfer plate as disclosed above); coolant pipe 21 (which is being interpreted as evaporator/a single, continuous evaporator coil) is attached in close contact with the upper plate 7A of the cooling plate 7 to cool the upper plate 7A; coolant pipe 21 is connected to the cooling system 9 that cools the cooling plate 7; (as shown in Figs. Figs. 5-6, 15-16 and 20, the evaporator includes a single, continuous evaporator coil (coolant pipe 21) on the second side of the thermal transfer plate (upper plate 7A), wherein the evaporator coil (coolant pipe 21) includes 
Regarding claim 2, Asai teaches wherein the first battery cell array is in direct contact with the first side of the thermal transfer plate (Asai, Figs. 5-6, 15, [0051], [0075], e.g., a cooling plate 7 that closes off the open bottom of the battery block case 75, and a battery stack 10 housed in the space formed inside the battery block case 75 and cooling plate 7; cooling plate 7 has an upper plate 7A (which is being interpreted as thermal transfer plate); (as shown in Fig. 15, the first battery cell array (battery stack 10 with battery cells 1) is in direct contact with the first side of the thermal transfer plate (upper plate 7A))).
Regarding claim 3, Asai teaches wherein the housing further comprises: at least one wall; a cover; and a floor, wherein the floor includes the thermal transfer plate, wherein the first battery cell array is adjacent to the floor, and wherein the floor, the cover, and the at least one wall are arranged and configured to enclose the first battery cell array (Asai, Figs. 5-6, 15, [0051], e.g., a cooling plate 7 that closes off the open bottom of the battery block case 75 (which is being interpreted as housing as disclosed above), and a battery stack 10 housed in the space formed inside the battery block case 75 and cooling plate 7; cooling plate 7 has an upper plate 7A (which is being interpreted as thermal transfer plate/floor); (as shown in Figs. 5-6 and 15, the housing (battery block case 75) comprises: at least one wall; a cover; and a floor (upper surface of upper plate 7A is being interpreted as a floor), wherein the first battery cell array (battery stack 10 with battery cells 1) is adjacent to the floor (upper 
Regarding claim 5, Asai teaches wherein the second battery cell array is electrically connected to an electric motor generator (Asai, Figs. 1-6, [0046], [0047], [0051], e.g., the hybrid car in this figure is provided with a driving motor 93 (which is being interpreted as electric motor generator) and engine 96 to drive the vehicle, a power source apparatus 91, 92 to supply power to the motor 93, and a generator 94 to charge the power source apparatus 91, 92 batteries; electric vehicle is provided with a driving motor 93 to drive the vehicle, a power source apparatus 91, 92 to supply power to the motor 93, and a generator 94 to charge the power source apparatus 91, 92 batteries; the motor 93 is operated by power supplied from the power source apparatus 91, 92; a cooling plate 7 that closes off the open bottom of the battery block case 75 (which is being interpreted as housing as disclosed above), and a battery stack 10 (a first half of the battery stack 10 is being interpreted as a first battery array, and a second half of the battery stack 10 is being interpreted as a second battery array) housed in the space formed inside the battery block case 75 and cooling plate 7; (as shown in Figs. 1-6, wherein the second battery cell array (second half of the battery stack 10) is electrically connected to an electric motor generator (driving motor 93))).
Regarding claim 7, Asai teaches wherein the thermal transfer plate extends along the entirety of the bottom surface of the second battery cell array (Asai, Figs. 5-6, 15, [0051], [0075], e.g., a cooling plate 7 that closes off the open bottom of the battery block case 75, and a battery stack 10 (a first half of the battery stack 10 is being interpreted as a first battery array, and a second half of the battery stack 10 is being 
Regarding claim 10, Asai teaches wherein the evaporator includes evaporator coils and the evaporator coils are in direct contact with the second side of the thermal transfer plate (Asai, Figs. 5-6, 15 and 20, [0075], [0079], e.g., cooling plate 7 has an upper plate 7A (which is being interpreted as thermal transfer plate); coolant pipe 21 (which is being interpreted as evaporator includes evaporator coils as shown in Fig. 20) is attached in close contact with the upper plate 7A of the cooling plate 7 to cool the upper plate 7A; coolant pipe 21 is connected to the cooling system 9 that cools the cooling plate 7; (as shown in Figs. Figs. 5-6, 15 and 20, the evaporator includes evaporator coils (coolant pipe 21 includes coils (evaporator coils) as shown in Fig. 20) and the evaporator coils are in direct contact with the second side of the thermal transfer plate (upper plate 7A))).
Regarding claim 11, Asai teaches wherein the thermal transfer plate extends along the entirety of the bottom surface of the first battery cell array (Asai, Figs. 5-6, 15, [0051], [0075], e.g., a cooling plate 7 that closes off the open bottom of the battery block case 75, and a battery stack 10 housed in the space formed inside the battery block case 75 and cooling plate 7; cooling plate 7 has an upper plate 7A (which is being interpreted as thermal transfer plate); (as shown in Figs. 5-6 and 15, the thermal .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Asai et al. (“Asai”, US 20110206948 A1) in view of Kokubo et al. (“Kokubo”, US 6106972 A, disclosed in IDS).
Regarding claim 4, Asai teaches the apparatus of claim 3 as disclosed above. Asai does not teach wherein the housing further comprises: a sealing member, wherein 
However, in the same field of endeavor, Kokubo teaches a battery cooling system comprising a housing having a sealing member, wherein the sealing member is positioned between a cover and at least one wall, and wherein the housing is hermetically sealed (Kokubo, Title, Abstract, Fig. 1, Column 3: lines 35-41, Column 4: lines 2-5 and 15-17, e.g., an airtight casing in which a plurality of battery cells are hermetically held; airtight casing 10 is composed of a casing body 11 with an opening portion and a casing cover 12 for covering the opening portion of the casing body 11; the engaging part 12a is hermetically fitted to the outer side wall of the casing body 11 via a seal member 21; the casing cover 12 is hermetically fixed to the casing body 11).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the housing further comprises: a sealing member, wherein the sealing member is positioned between the cover and the at least one wall, and wherein the housing is hermetically sealed, for the purpose of providing uniform and efficient cooling (Kokubo, Abstract, Column 2: lines 10-17).
Making the cover and the at least one wall of the housing separable is within the skill of a person of ordinary skill in the art. (See MPEP § 2144.04).

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Asai et al. (“Asai”, US 20110206948 A1) in view of Kurosawa (US 20110020676 A1, disclosed in IDS).
Regarding claim 9, Asai teaches the apparatus of claim 1 as disclosed above. Asai does not teach a pressure relief valve in a wall of the housing, wherein the pressure relief valve is configured to allow fluid to be released from within the housing when internal pressure within the housing exceeds a threshold value.
However, in the same field of endeavor, Kurosawa teaches a battery apparatus comprising a pressure relief valve in a wall of the housing, wherein the pressure relief valve which is expected to allow fluid to be released from within the housing when internal pressure within the housing exceeds a threshold value (the burden of proof then shifts to the applicant to provide objective evidence to the contrary (see MPEP § 2112)) (Kurosawa, Title, Figs. 3, 9, 11, 13 and 19, [0089], [0093], [0116], e.g., the battery case 24 (which is being interpreted as housing) has a box-type container body 40 opened at the upper surface thereof, and a lid plate 42 which closes the container body 40 to hermetically seal the container body 40; when inner pressure of the battery case 24 reaches a predetermined inner pressure, the tap of the exhausting safety valve 48 (which is being interpreted as pressure relief valve) is pushed out by the inner pressure and thus the valve is opened, so that gas (which is being interpreted as fluid) in the battery case 24 is allowed to be discharged; in order to prevent increase of the inner pressure of the battery case 24 and thus burst of the battery case 24 in advance, the exhaust safety valve 48 is opened and the gas inside the battery case 24 is discharged to the outside; in a case where the internal pressure increases excessively due to occurrence of gas from the element batteries 20, the exhaust safety valve 48 is automatically opened to evacuate the internal gas to the outside when the internal pressure reaches predetermined pressure, so that the battery case 24 can be 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have a pressure relief valve in a wall of the housing, wherein the pressure relief valve is configured to allow fluid to be released from within the housing when internal pressure within the housing exceeds a threshold value, for the purpose of preventing the battery case from being burst (Kurosawa, [0116]).
Regarding claim 12, Asai teaches the apparatus of claim 1 as disclosed above. Asai does not teach a controller configured to control the operation of the evaporator.
However, in the same field of endeavor, Kurosawa teaches a battery apparatus comprising a controller configured to control the operation of the evaporator (Kurosawa, Figs. 3, 6 and 8, [0099], e.g., the control of the operation of the thus-constructed refrigerating apparatus 13 is performed by the controller 23 of the battery device 12; that is, the controller 23 detects the temperature of the battery packs 21, and switches the four-way valve 52 in accordance with the cooling and warming of the battery device 12 on the basis of the detection temperature 21, whereby the heat exchanger 30 mounted in the battery case 24 of the battery device 12 is made to function as an evaporator or condenser to perform cooling or warming; at this time, the refrigerating apparatus 13 is operated with power supplied form the battery device 12, and thus the operation of the refrigerating apparatus 13 can be controlled 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have a controller configured to control the operation of the evaporator, for the purpose of controlling the temperature of the battery device (Kurosawa, [0021]).

Response to Arguments 
Applicant's arguments filed 10/08/2021 have been fully considered but they are not persuasive. 
Applicant argues that “Claim 3 has been amended to state that the floor includes the thermal transfer plate. Therefore, it is possible for the first battery cell array to be adjacent to the floor and the thermal transfer plate since the floor includes the thermal transfer plate. This also allows the evaporator to be positioned adjacent to the second side of the thermal transfer plate and to be located outside of the housing.” (Remarks, Page 6 of 9).
Applicant also argues that “Asai does not show a single, continuous tube that includes multiple longitudinal flow paths that correspond to the position of the first battery cell array and the position of the second battery cell array as recited in the amended claim 1. Instead, in Asai, each individual battery block has its own coolant pipe. Therefore, in a power source apparatus 91 that has multiple battery blocks 50, 
Applicant’s argument is not persuasive.  
Regarding claim 3, the phrase “wherein the housing further comprises: at least one wall; a cover; and a floor, wherein the floor includes the thermal transfer plate, wherein the first battery cell array is adjacent to the floor, and wherein the floor, the cover, and the at least one wall are arranged and configured to enclose the first battery cell array and the second battery cell array” is unclear as to how it should be interpreted since claim 3 has a dependency on claim 1, and claim 1 claims “an apparatus comprising: a housing; a first battery cell array positioned inside the housing, wherein the first battery cell array has one or more first battery cells; a compressor, a condenser, an expansion valve, and an evaporator coupled together to form a closed refrigeration system, wherein the evaporator and condenser are positioned outside the housing; and a thermal transfer plate, wherein the first battery cell array is positioned adjacent to a first side of the thermal transfer plate inside the housing, and wherein the evaporator is positioned adjacent to a second side of the thermal transfer plate outside the housing.”  It is unclear as to how the first battery cell array is adjacent to the floor when the first battery cell array is positioned adjacent to a first side of the thermal transfer plate inside the housing, and wherein the evaporator is positioned adjacent to a second side of the thermal transfer plate outside the housing.  Further, the housing and the thermal transfer plate in claim 1 seems to be separate elements.  Therefore, the phrase renders the claim indefinite.  For the purpose of examination, Examiner interprets it that the floor is the thermal transfer plate and is independent from the housing. 
Regarding claim 1, Asai teaches wherein the evaporator includes a single, continuous evaporator coil on the second side of the thermal transfer plate, wherein the evaporator coil includes multiple longitudinal flow paths that correspond to the position of the first battery cell array and the position of the second battery cell array (Asai, Figs. 5-6, 15-16 and 20, [0051], [0075], [0079], e.g., a cooling plate 7 that closes off the open bottom of the battery block case 75, and a battery stack 10 (a first half of the battery stack 10 is being interpreted as a first battery array, and a second half of the battery stack 10 is being interpreted as a second battery array as disclosed above) housed in the space formed inside the battery block case 75 and cooling plate 7; cooling plate 7 has an upper plate 7A (which is being interpreted as thermal transfer plate as disclosed above); coolant pipe 21 (which is being interpreted as evaporator/a single, continuous evaporator coil) is attached in close contact with the upper plate 7A of the cooling plate 7 to cool the upper plate 7A; coolant pipe 21 is connected to the cooling system 9 that cools the cooling plate 7; (as shown in Figs. Figs. 5-6, 15-16 and 20, the evaporator includes a single, continuous evaporator coil (coolant pipe 21) on .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIXIA ZHANG whose telephone number is (571)272-5697. The examiner can normally be reached Monday, Thursday and Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 




/HAIXIA ZHANG/Primary Examiner, Art Unit 1723